11/23/2021


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: OP 21-0560


                                       OP 21-0560
                                                                          RLED
 JEREMY MacGREGOR,                                                        NOV 2 3 2021
                                                                        Bowen Greenwood
                                                                      Clerk of Supreme Court
             Petitioner,                                                 State of Montana

 v.
                                                                      ORDER
 MONTANA SENTENCE REVIEW DIVISION,

             Respondent.



       Self-represented Petitioner Jeremy MacGregor has filed a "Third Request for
Transcript and Cause" with this Court, which we deem an original proceeding as a writ for
extraordinary relief. M. R. App. P. 14(2). MacGregor contends that the Sentence Review
Division's decision is a form of "direct review" under 28 U.S.C. 2244(d)(1)(A). He
requests a record to prove due process violations because the Sentence Review Division
"allow[ed] testimony from [his former wife and victim] who had not participated in the
PSI or sentencing hearing . . . ." MacGregor states that the Sentence Review Division
denied his previous request for transcripts due to its "reluctance to regularly supply paper
copies." He states that the Sentence Review Division's denial of his request for a new
hearing "is legally impossible because the Sentence Review Division cannot know what
testimony . . . was record based and testimony that was not."
      "The proper basis by which this Court may review a challenge to a decision of the
Sentence   Review     Division   is   through   a   petition    for   extraordinary     relief"
Reeves v. Sentence Review Div., No. OP 13-0737, 2013 Mont. LEXIS 578, at *2
(Nov. 5, 2013) (quoting Driver v. Sentence Review Division, 2010 MT 43, ¶ 9,
355 Mont. 273, 227 P.3d 1018 (citing Ranta v. State, 1998 MT 95, ¶ 12, 288 Mont. 391,
958 P.2d 670)). While MacGregor's pleading has been filed aS a petition for extraordinary
relief, MacGregor has not articulated any viable request for relief. M. R. App. P. 14(5).
       Montana's statutes apply to this situation—not the U.S. Code. See §§ 46-18-901
through 46-18-905, MCA. In reviewing sentences, the Sentence Review Division may
increase the sentence, decrease the sentence, or let the sentence remain unchanged.
Section 46-18-904(1)(a), MCA. Available electronic records indicate that the Sentence
Review Division affirmed MacGregor's sentence in February 2020. No due process
violation occurs when any interested person is allowed to attend under Montana law.
"Any other person . . . may attend and participate in the review proceedings."
Section 46-18-904(2), MCA. MacGregor's former wife and victim is an interested party
who was allowed to testify at his sentence review hearing.
       MacGregor has exhausted his remedies with this Court. In 2011, a jury found
MacGregor guilty of two counts of attempted deliberate homicide. The Lewis and Clark
County District Court sentenced MacGregor to concurrent terms of 100 years and restricted
MacGregor's parole eligibility for fifty years. MacGregor appealed. This Court affirmed
his convictions. State v. MacGregor, 2013 MT 297A, 372 Mont. 142, 311 P.3d 428
(MacGregor 1). MacGregor also appealed the District Court's denial of his petition for
postconviction relief. We affirmed. MacGregor v. State, 2018 MT 74N, 392 Mont. 551,
414 P.3d 1291 (MacGregor 11).       MacGregor petitioned for sentence review and the
Sentence Review Division issued a written decision stating the reasons for the decision in
compliance with § 46-18-905(1), MCA.            MacGregor has provided no basis for
extraordinary relief.
       Therefore,
       IT IS ORDERED that MacGregor's Third Request for Transcript and Cause is
DENIED and this matter is DISMISSED.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Jeremy MacGregor persoay.
       DATED this          day of November, 2021.




                                            7
    (94 At JUL
         a
        Justices




3